Citation Nr: 1540733	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-07 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 23, 2009, for the grant of service connection for PTSD.

3.  Entitlement to an award of additional compensation for dependent schoolchild S.A.L., from October 24, 2011, to August 11, 2013.


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2015 decisions by Department of Veterans Affairs (VA) Regional Offices (RO) for the Togus, Maine RO.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of whether clear and unmistakable error (CUE) exists in a November 24, 1987 rating decision of the RO, which denied entitlement to service connection for PTSD, has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for an earlier effective date for the grant of service connection for PTSD while referring her motion for CUE to the RO.  Specifically, the Board questions whether the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board finds no such relationship.  The outcome of the Veteran's claim for an earlier effective is not dependent on the outcome of her CUE claim.  The Veteran's earlier effective claim is being denied by operation of law.  The outcome of the claim for CUE would, at best, render moot the effective date claim.  Indeed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on the same contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was denied in a November 1987 RO decision, and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  VA did not receive any request from the Veteran to reopen her claim for service connection for a left knee disability, either formally or informally, before November 23, 2009.

3.  In an August 2010 decision, the RO informed the Veteran that dependent child S.A.L. would be removed from her award in October 2011 when he turned 18 years old.

4.  The most probative evidence of record indicates that the next communication VA received from the Veteran concerning S.A.L.'s dependency was a June 2014 VA form 21-674, informing VA that S.A.L. had been attending college since graduating high school in 2014 and had two-and-a-half years left in his program.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 23, 2009, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2015).

2.  The criteria for an award of additional compensation for dependent schoolchild S.A.L., from October 24, 2011, to August 11, 2013, have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2015); 38 C.F.R. §§ 3.4, 3.401. 3.403, 3.503, 3.651, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the dependency claim, the Board has denied the dependency claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2015).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  See 38 C.F.R. § 3.400 (2015) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

In this case, a review of the claims file shows that the Veteran filed an original claim for service connection benefits for a bilateral knee disability in July 1987.  This claim was adjudicated by means of a November 24, 1987 decision, in which the RO denied service connection for PTSD.  The Veteran was provided notice of the denial in December 1987.  In August 1988, the Veteran filed a notice of disagreement, and in October 1988, the RO issued a statement of the case.  Notably, the Veteran did not perfect her appeal.

A VA report of general information dated November 23, 2009, reflects that the Veteran called the RO to file for service connection for PTSD.  In an April 2010 rating decision, the RO granted service connection for PTSD, effective November 23, 2009.

The Veteran has asserted that the effective date for the grant of service connection for PTSD should be in 1987, as that is the date she filed her previously denied claim for service connection.  However, the effective date for service connection for the Veteran's PTSD may not be fixed earlier than the date of her request to reopen the previously denied claim.  Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In this case, the Veteran's request to reopen her claim was received by VA on November 23, 2009.

Unless the Board can discern some intention on the part of the Veteran to perfect her appeal of the RO's prior November 1987 rating decision, or, that she indicated some intention to seek service connection for PTSD prior to November 23, 2009, an effective date earlier than November 23, 2009 cannot be assigned.  In that regard, the claims file simply does not contain any such evidence.

Overall, there is simply no legal basis upon which to grant an effective date earlier than November 23, 2009 for the award of service connection for PTSD.  Accordingly, this appeal is denied.

III.  Dependency Claim

Additional compensation may be paid for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the term "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and, (1) who is under the age of 18 years; or, (2) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an April 2010 decision, service connection for PTSD was granted.  The disability rating assigned was 50 percent, effective November 23, 2009.  She was informed that she was being paid as a Veteran with one dependent; her disability payment included an additional amount for her spouse.

In June 2010, the Veteran submitted VA form 21-686c (Declaration of Status of Dependents).  She declared that she was married to G.A.L., and she had two biological children-W.E.L. and S.A.L..  She noted that W.E.L. was currently 18 years old and was attending school.

In an August 2010 decision, the RO informed the Veteran that she would be paid as a Veteran with two dependents-her spouse G.A.L., and her son S.A.L..  The notice indicated that S.A.L. would be removed from the award on October 24, 2011-the day he turned 18 years old.  She was informed that if she wanted for W.E.L. to be added as a dependent, she needed to submit VA form 21-674 (Request for Approval of School Attendance), showing that W.E.L. was in school.  The Veteran responded in September 2010 by submitting the requested VA form 21-674, indicating that W.E.L. was enrolled in school and expected to graduate in May 2014.  Consequently, in a June 2011 decision, the Veteran was informed that she would be paid as a Veteran with three dependents-her spouse G.A.L., her son S.A.L., and her school-attending son W.E.L..  She was again informed S.A.L. would be removed from her award in October 2011 when he turned 18.

In a January 2014 decision, the rating for the Veteran's PTSD was increased to 70 percent, effective November 23, 2009.  She was also granted a TDIU, effective May 1, 2011.  She was provided notice that as of December 1, 2009, she was paid as a Veteran with three dependents.  As of June 1, 2011, her payment increased due to the addition of the TDIU.  Her payments decreased as of October 24, 2011, as that was the date S.A.L. turned 18, and she was informed that her payments would decrease again as of June 1, 2014 due to completion of W.E.L.'s school program.

In June 2014, the Veteran submitted another VA form 21-674, informing VA that she was no longer married.  She also informed VA that W.E.L. would be continuing in his school program for another year-and-a-half, and she said that S.A.L. was been attending college since graduating high school in 2014.  She said that S.A.L. had two-and-a-half years left in his program.

In October 2014, the Veteran submitted a notice of disagreement with the January 2014 decision.  She specified that she disagreed with the removal of her dependent child, S.A.L., from her award on October 24, 2011.  She reiterated that while S.A.L. turned 18 on October 24, 2011, he had enrolled in college full time starting in the summer of 2012.  She included a college transcript showing S.A.L.'s college enrollment from Summer 2012 through Fall 2014.

In a November 2014 phone conversation with RO personnel and in a December 2014 statement, the Veteran reiterated that her intent was to have her child S.A.L. added to her award as a dependent from October 2011 through the present due to his college attendance.

In April 2015, the RO informed the Veteran that her former spouse had been removed from her award effective July 1, 2014 because of their divorce on June 3, 2014.  W.E.L. continued on her award as a schoolchild through November 29, 2014; as of that date, he was 23 years old, and his eligibility terminated by law.  She was also informed that S.A.L. was added to her award as a dependent schoolchild effective August 12, 2013.  The RO explained that this date was the beginning of the school semester within one year of her claim for dependency; it was the earliest date allowable by law for a child when the claim is received more than one year after the child attaining age 18.

In a May 2015 statement, the Veteran reiterated her desire for S.A.L. to be added as a dependent from October 24, 2011, to August 11, 2013.

Although the Board is very sympathetic to the Veteran's claim, the claim must be denied.  The Veteran was informed on at least two occasions-in August 2010 and June 2011-that S.A.L. would be removed from her award as a dependent on October 24, 2011-his 18th birthday.  That action was carried out on October 24, 2011; as there was no further communication from the Veteran regarding S.A.L. as of that date, he was no longer considered the Veteran's dependent for VA benefit purposes.  The evidence does not show-and the Veteran does not claim-that she made any assertions regarding S.A.L. to VA during the year following his 18th birthday.

The first communication from the Veteran to VA concerning S.A.L.'s school attendance was received in June 2014-over two years after S.A.L.'s 18th birthday, and over two years after he had been removed from her award due to attaining the age of majority.  The evidence does not show-and the Veteran has not claimed-that she informed VA of S.A.L.'s school attendance prior to the June 2014 communication.  As a result, the earliest date that the Veteran can be awarded schoolchild dependency benefits for S.A.L. is the beginning of the school term one year before the Veteran's June 2014 communication-in this case, August 11, 2013.  There is no legal ground to provide an earlier date.

Further, to whatever extent the Veteran may contend that she was unaware of the law is, without merit, as not knowing the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance." Id.  Additionally, the Board notes that the Veteran was aware of the requirements to obtain schoolchild dependency benefits, as she previously had filled out the appropriate school attendance forms in September 2010 for another child, W.E.L..

Overall, there is simply no legal basis upon which to grant an award of additional compensation for dependent schoolchild S.A.L., from October 24, 2011, to August 11, 2013.  Although sympathetic to the Veteran's claim, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, this appeal is denied.


ORDER

Entitlement to an effective date prior to November 23, 2009, for service connection for PTSD, is denied.

Entitlement to an award of additional compensation for dependent schoolchild S.A.L., from October 24, 2011, to August 11, 2013, is denied.


REMAND

In an April 2010 rating decision, the RO granted service connection for PTSD, effective November 23, 2009.  An initial disability rating of 50 percent was established.  In a notice of disagreement (NOD) date-stamped as received by the RO in June 2010, the Veteran disputed the initial evaluation assigned.  

During the course of the appeal, by rating decision in November 2013, the RO granted a 70 percent rating for PTSD from November 23, 2009.  It does not appear that any further action has been taken on this issue.  However, inasmuch as a higher schedular rating is available for PTSD, the Veteran is presumed to seek the maximum available benefit for a disability, and the Veteran has not withdrawn the appeal, the claim for a higher rating remains viable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

No statement of the case (SOC) has been issued addressing this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and her representative, addressing the issue of entitlement to a disability rating in excess of 70 percent for PTSD.  The Veteran and her representative must be advised of the time limit in which she may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue of entitlement to a disability rating in excess of 70 percent for PTSD be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


